DETAILED ACTION
Allowable Subject Matter
Claim(s) 6 – 10, 16 – 20, 22 – 25, and 27 - 30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a video decoding method, comprising: parsing coding tree split information to obtain a current node; determining, based on a depth N of the current node, coordinates of an upper-left corner of a region covered by a current quantization group; obtaining a quantization parameter (QP) delta of a current coding unit (CU) in the region covered by the current quantization group; and obtaining a reconstructed picture of the current CU based on the QP delta of the current CU.  However, the closest prior art does not teach wherein the coordinates of the upper-left corner of the region covered by the current quantization group are coordinates of an upper-left corner of a region covered by the current node, if the depth N of the current node is equal to a second threshold T2 minus 1, and a split mode of the current node is a ternary split mode, or if the depth N of the current node is equal to a second threshold T2, and a split mode of the current node is a binary split mode or a quadtree split mode, or if the depth N of the current node is equal to a third threshold T3 minus 1, and a split mode of the current node is a ternary split mode or a quadtree split mode, or if the depth N of the current node is equal to a third threshold T3, and a split mode of the current node is a binary split mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487